Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 1 of 11




                           Exhibit A
    Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 2 of 11




U.S. Department of Education

Office of Federal Student Aid


Twentieth Monthly Compliance Report in response to
ECF 130, Manriquez et al. v. Cardona, Case No. 17-cv-
07210-SK, U.S. District Court for the Northern
District of California




                                              June 1, 2021




                                   1
         Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 3 of 11




                                      Introduction and Summary

         Pursuant to the Court’s Order of October 24, 2019, ECF No. 130, the U.S. Department of

Education (the “Department”) through its Federal Student Aid office (“FSA”) submits its

twentieth monthly status report regarding its attempts to comply with the preliminary injunction

in this case, see ECF No. 60. That injunction, as amended on June 19, 2018, ECF No. 70, and

clarified on August 30, 2018, ECF No. 89, prevents the Department from collecting relevant

student loan debts from members of the class that has been certified in this case.1 See also Order

Granting Mot. for Class Cert., ECF No. 96.

         On December 16, 2019, the Department completed the remediation of all known impacts

to potential class members that had been identified in prior reports to this Court. Further, the

Department is maintaining substantial compliance with the preliminary injunction by

immediately placing newly identified potential class members in the appropriate repayment

status to stop debt collection and maintaining potential class members in appropriate repayment

status on an ongoing basis (e.g., forbearance).

         The Department has continued sending borrower defense decision letters to certain

borrowers as described in prior reports. To ensure that such borrowers who have been identified

as potential class members in previous reports are kept in forbearance while federal loan

servicers finish processing their adjudicated claims, the Department will continue to include

these borrowers on the first tab of the attached spreadsheet as potential class members until their

borrower defense claims are fully closed out and the changes to their federal loans are processed.




1
 Because the borrowers covered by the preliminary injunction are co-extensive with the borrowers covered by the
order certifying the class in this case, references to class members in this Report refer to borrowers covered by the
preliminary injunction. See Order Certifying the Class, ECF No. 96; Amended PI Order ¶¶ A-C.

                                                           2
        Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 4 of 11




       As in prior reports, this report includes a spreadsheet containing a list of the currently

known potential class members, which the Department will separately move to file under seal

due to the personally identifying information contained therein. For each potential class

member, the spreadsheet includes information the Court has requested about the Department’s

attempts to comply with the preliminary injunction. Throughout the spreadsheet, “1” is used to

answer “Yes,” and “0” is used to answer “No.” The spreadsheet contains three sections. The

first section (the first 914 pages) lists each potential class member and then provides answers for

the Court’s first, second, and seventh questions. The second section (pages 915 through 963)

lists the subset of potential class members who were impacted by the Department’s non-

compliance. For these impacted borrowers, the spreadsheet provides answers to the Court’s

third, fourth, fifth, and sixth questions. Finally, the third section (page 964) contains an index of

shorthand terms and abbreviations used throughout the spreadsheet.

       The Department continues to take every reasonable effort to ensure compliance with the

Court’s injunction, including an ongoing process of monitoring and verifying borrower defense

applications.



   1. Defendants’ progress toward identifying which of the 74,781 potential class
      members are class members

       The potential class listed in the attachment currently consists of 67,530 borrowers, a net

increase of 780 borrowers from the number (66,750) reported in the May 2021 Compliance

Report. This change includes the addition of 859 borrowers to the potential class and the removal

of 79 borrowers from the potential and confirmed class. The additions to the potential class were

the result of activity such as new borrower defense claims received by FSA, newly opened cases

that were previously incomplete (e.g., claims initiated by borrowers, but not fully documented

                                                  3
         Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 5 of 11




with supporting information or evidence), borrowers with only FFEL loans who recently

consolidated into Direct Loans, and FSA’s ongoing data validation and verification efforts.

Factors contributing to decreases include incomplete applications, borrowers without federal

loans left to discharge, and duplicate applications. As previously indicated, the number of

potential class members will continue to be dynamic as new borrowers apply and validation and

verification continues.

        Of the 67,530 potential class members listed in the attachment, FSA has determined that

3,604 borrowers are confirmed class members (e.g., submitted a successful job placement rate

(“JPR”) claim against a Corinthian (“CCI”) school and have outstanding Direct Loans). That is a

net decrease of 231 confirmed class members from last month’s report (3,835 borrowers). The

most notable contributing factor for the decrease is that FSA continues to notify borrowers that

their applications had been approved for 100% relief, consistent with the policy the Department

announced on March 18, 2021.2 Because these borrowers will get 100% borrower defense relief,

they no longer qualify for membership in a class consisting of individuals “who have not

received a full discharge of associated student loan debt and a return of any money the

Department collected on the loan.” ECF No. 96. As indicated in last month’s report, FSA

expects this measure of confirmed class members to continue to decrease as FSA notifies

confirmed class members of their approval for 100% relief and such individuals fall out of the

confirmed class. As noted above, these individuals will continue to be tracked on the first tab of

the attached spreadsheet under the heading “Adjudicated as Approved 100%” until their




2
  https://www.ed.gov/news/press-releases/department-education-announces-action-streamline-borrower-defense-
relief-process


                                                      4
         Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 6 of 11




borrower defense claims are fully closed out and the changes to their federal loans are

processed.3

         Finally, FSA continues to make progress determining the class status of the remaining

4,540 still unconfirmed potential class members (an increase of 490 unconfirmed potential class

members from last month’s report). Based on initial adjudication determinations for the

unconfirmed potential class members, FSA estimates that of the remaining unconfirmed potential

class members:


    •    Approximately 90% will be determined to be ineligible for the class:

             o 55% of borrowers do not assert a qualifying JPR claim but will likely be approved

                  for a non-JPR claim;

             o 6% of borrowers will likely be approved for a JPR claim and will receive 100%

                  relief; and

             o 29% of borrowers will likely be deemed ineligible for borrower defense relief at

                  all.

    •    Approximately 10% are pending adjudication and/or more case information is required.



    2. The repayment status of each potential and confirmed class member




3
 In total, 59,386 of the 67,530 potential class members listed in the attachment are not confirmed class members
because they no longer have pending borrower defense claims that potentially meet the criteria. This includes not
only borrowers who have been adjudicated for 100% relief, as described above, but also borrowers whose
Corinthian JPR application has been determined ineligible because they did not attend the right program, did not
attend during the right time period, or otherwise did not successfully fill out their application form; and borrowers
whose borrower defense application was approved for a non-JPR claim. As previously noted, FSA will keep these
borrowers on the list of potential class members on tab 1 until their borrower defense claims have been fully
processed by the servicers.

                                                           5
        Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 7 of 11




       As stated in prior reports, the Department continues to maintain all identified potential

class members in forbearance, stopped collections or a similar repayment status, unless a

particular borrower has proactively opted out of that status.

       The first section of the spreadsheet attachment provides the repayment status of each

potential class member. For each potential class member not in forbearance or stopped

collection status, the spreadsheet indicates the reason why, such as being in an alternative status

that is similar to forbearance (e.g., a $0/month income-driven repayment plan or in-school

deferment status). The abbreviations and shorthand terms used on this portion of the spreadsheet

are defined in the third section of that spreadsheet.



3.     Whether each potential and confirmed class member was erroneously taken out of
       forbearance or stopped collections status and whether the correct status has been
       restored

       FSA has continued its efforts to reduce the overcounting of impacts to potential class

members. As explained in prior reports, FSA removed those borrowers from the impacted lists

whose only impacts occurred (1) prior to the date they filed their borrower defense application or

(2) within the reasonable amount of time it takes for FSA to process the borrower defense

application.

       FSA is continuing the process of confirming which borrowers in the impacted categories

experienced debt collection activities caused by noncompliance with the injunction and

identifying and removing those borrowers who only experienced debt collection activities

unrelated to noncompliance with the injunction.

       All 2,227 borrowers whom FSA has identified at some point as having been erroneously

taken out of forbearance or stopped collections status are currently in the correct repayment



                                                  6
         Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 8 of 11




status. This total number of impacted borrowers represents a net decrease of 191 borrowers since

the May Report. The primary contributing factor for the net decrease was the overall decrease in

the number of confirmed class members due to FSA notifying borrowers of their approval for

100% relief.4

        For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment indicates whether the borrower was in an erroneous

payment status and whether the status has been corrected.



4.      Whether each potential and confirmed class member made a payment or multiple
        payments due to Defendants’ negligence, and whether refunds have been issued

          FSA has identified 771 borrowers who made one or more voluntary payments, a net

decrease of 12 borrowers from the May Report. This number continues to vary from report to

report as some borrowers are continuing to voluntarily pay down their loans and FSA notifies

borrowers of their approval for 100% relief.

        As discussed in prior compliance Reports, the Department did not request that the U.S.

Department of the Treasury process refunds for some of the potential class members identified at

that time as having made voluntary payments because these borrowers appear to have made

payments for reasons unrelated to the incorrect payment due notices they were sent, and so

refunding these borrowers would lead to unintended consequences and potential financial harm.

(See Nov. 2019 Report at 6-7 and Dec. 2019 Report at 10.) For example, during this period of

national crisis, FSA has suspended billing for all Federally held student loans and therefore any




4
 Once borrowers are adjudicated as eligible for 100% relief and notified of that decision, and thus fall out of the
class as described above, they are removed from the second tab of the spreadsheet, which reports the ways in which
class members have been impacted by the Department’s noncompliance.

                                                         7
          Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 9 of 11




borrowers still submitting payments during this time are doing so voluntarily and are not being

refunded.

          Additionally, FSA has identified 59 borrowers who may have already been issued

refunds for payments they made prior to the last Report, but who are still voluntarily making

payments on their student loans. In light of these borrowers’ decision to continue making

payments, FSA has categorized those borrowers on the spreadsheet as “Borrower has submitted

additional payments after CARES Act protections in place.”

          For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment indicates whether the borrower made one or more

payments and refunds have been issued.



5.        Whether each potential and confirmed class member was erroneously subjected to
          wage garnishment or tax offset due to the Defendants’ negligence, and whether
          refunds have been issued

          FSA has initiated refunds for all involuntary payments made by the 4 borrowers it has

identified as having been subjected to wage garnishment or tax offsets, a decrease of 2 from the

May Report. The primary contributing factor for the net decrease was the overall decrease in the

number of confirmed class members due to FSA notifying borrowers of their approval for 100%

relief.




6.        Whether each potential and confirmed class member was subject to adverse credit
          reporting due to Defendants’ negligence, and whether each false credit report has
          been corrected




                                                  8
           Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 10 of 11




           FSA has identified 179 borrowers who were subject to adverse credit reporting. FSA has

completed or initiated credit corrections for all of these borrowers.

           That number represents a net decrease of 14 since the May Report. The primary

contributing factor for the net decrease was the overall decrease in the number of confirmed class

members due to FSA notifying borrowers of their approval for 100% relief.



7.         Whether each potential and confirmed class member has received the revised notice
           of Defendants’ noncompliance, to be approved by the Court

           FSA completed distribution of the court-approved notice to the members of the class as

of December 31, 2019. In order to prevent any borrower confusion, FSA did not send class

notifications to those borrowers who received separate notice of claim adjudication on December

11, 2019, and therefore did not have pending borrower defense applications at the time the

revised notices were sent.

           For each potential and confirmed class member, the first section of the spreadsheet

attachment (starting on page 1) indicates whether the borrower was sent the revised notice.



8.         Whether Defendants have established a hotline and webpage specifically for
           Corinthian borrowers

           The Department’s communications team has revised the StudentAid.gov website to

include prominently placed links regarding this case on the website’s home page (specifically in

its “Announcement” and “Popular Topic” sections.)5 Additionally, highlighted and simplified

language has been included on the linked webpage6 within the website. As previously reported,



5
    https://studentaid.gov/
6
    https://studentaid.gov/announcements-events/corinthian#preliminary-injunction

                                                          9
           Case 3:17-cv-07210-SK Document 282-2 Filed 06/01/21 Page 11 of 11




these improvements were made on October 21, 2019. The communications team will continue to

improve the website’s content regarding this case and for Corinthian borrowers.

           Additionally, the Department’s communication team has improved the existing borrower

defense telephone hotline at 1-855-279-6207, to include a targeted greeting, a dedicated menu

option regarding this case, and current targeted information for customer service representatives

to answer general questions regarding this litigation, as well as the adjudication and litigation

class member notifications disseminated in December.



9.         Any other information relevant to the Defendants’ compliance with the preliminary
           injunction



           The Department has and will continue to work closely with its servicers and private

collection agencies to implement the student loan provisions of the CARES Act, oversee

servicers’ efforts and monitor progress, and make changes as events warrant. On January 20,

2021, the COVID-19 emergency relief measures were extended on Department-owned federal

student loans through September 30, 2021.7

           The Department remains not only focused on remediating any harm to any and all

borrowers that have been affected, but also on making strategic improvements to our operational

program management and loan servicing oversight, control, and communication frameworks.

The Department will continue its exhaustive efforts to verify, validate, and report on progress to

ensure compliance with the terms of the Court’s order and reestablish the trust and confidence of

our borrowers and the public.




7
    https://studentaid.gov/announcements-events/coronavirus

                                                         10
